Citation Nr: 0209897	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  99-21 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
condition of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from November 1942 to January 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, which denied the 
benefits sought on appeal.  The Board notes that this rating 
decision addressed other new and material evidence and 
service connection issues, but that none of these issues are 
currently on appeal.


FINDINGS OF FACT

1.  In accordance with the requirements of the Veterans 
Claims Assistance Act of 2000, all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been requested or obtained by the RO, and the veteran has 
been notified of the evidence necessary to substantiate his 
claim.

2.  An unappealed April 1952 rating decision denied service 
connection for a condition of the feet.

3.  In unappealed June 1967 and May 1971 rating decisions, 
the RO declined to reopen the claim for service connection 
for a condition of the feet.

4.  Evidence associated with the claims file subsequent to 
the May 1971 rating decision is not cumulative or redundant 
of evidence previously of record, and bears substantially 
upon the specific matter under consideration, such that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.

5.  There is no competent medical evidence of record 
establishing that a condition of the feet first manifested 
during active service.


CONCLUSIONS OF LAW

1.  The April 1952 rating decision that denied service 
connection for a condition of the feet is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.200 (2002). 

2.  The June 1967 and May 1971 rating decisions that declined 
to reopen the claim for service connection for a condition of 
the feet are final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.200 (2002).

3.  Evidence received since the May 1971 final rating 
decision is new and material, and the requirements to reopen 
the veteran's claim for service connection for a condition of 
the feet have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5108 (West 1991 & Supp. 2002); 66 Fed. Reg. 45, 630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. § 3.156(a) (2002).

4.  The veteran's current foot condition was not incurred in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 5108 (West 
1991 & Supp. 2002); 66 Fed. Reg. 45, 630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159); 
38 C.F.R. §§ 3.102, 3.303 (2002).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In March 1998, the veteran filed a request to reopen his 
claim for service connection for a condition of the feet, 
which the RO declined for a lack of new and material evidence 
in October 1998.  The veteran disagreed with that decision 
and timely appealed it to the Board.  In accordance with 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), the 
Board has reviewed the claims file in its entirety, and finds 
on its own determination that new and material evidence has 
been submitted to reopen the veteran's claim. 

The Board finds that evidence submitted subsequent to the May 
1971 final rating decision is both new and material.  In 
support of his request to reopen the claim, the veteran 
submitted multiple private treatment records and obtained VA 
treatment.  He also supplied several written statements and 
local hearing testimony.  At the time of the original 
decision in this matter and a prior denial to reopen, there 
was no evidence of a current foot condition.  The Board 
observes, however, that a February 2001 VA treatment record 
included in the claims file lists current foot complaints and 
a tentative diagnosis of rheumatoid arthritis of the feet.  
The Board notes that this type of medical evidence was not 
available at the time of earlier decisions in this matter, 
and as such considers the February 2001 VA treatment record 
to be new evidence.  Further, the Board considers this 
evidence to be material to the claim.  Previously, there was 
no competent medical evidence of current disability in the 
record.  Now, affording all reasonable doubt in favor of the 
veteran, the February 2001 VA treatment record tends to 
establish current disability.  The Board therefore finds that 
the February 2001 VA treatment record is so significant that 
it must be considered in order to fairly decide the merits of 
the claim, and as such, the claim for service connection must 
be reopened for full review.  See 38 C.F.R. § 3.156(a).   

Regarding a decision on the merits, the Board finds that the 
claim cannot be service-connected.  The veteran has 
repeatedly stated that he first encountered his current foot 
problems while marching in service, but the service medical 
records are negative for any notation of a foot condition.  
There is also no competent medical evidence in the file to 
show treatment for a condition of the feet at any time 
relatively close to the veteran's departure from service.  As 
such, there is no evidence in the file to support a finding 
that the veteran's current foot condition was incurred in 
service.  See 38 C.F.R. § 3.303 (2002).  

The Board recognizes the veteran's repeated assertions that 
certain service medical records are missing from his claims 
file.  He states that the missing records would contain 
evidence of treatment during service.  The Board notes, 
however, that the RO has made several inquiries to obtain any 
outstanding records, and has been informed by the proper 
authorities that all existing records have been provided to 
the RO.  The Board further notes that the evidence does not 
establish that the veteran served in combat, and therefore he 
is not entitled to the presumptions available to combat 
veterans regarding injury during service per 38 U.S.C.A. 
§ 1154(b) (2002). 

The Board also notes that the veteran has stated that he was 
treated by two different physicians for foot problems 
immediately after service, and that they both attributed his 
problems to active service.  The veteran, however, has been 
unable to supply the necessary contact information for these 
physicians in order for the RO to attempt to obtain any 
existing records of treatment from over 50 years ago.  While 
the Board acknowledges the veteran's testimony that he was 
treated immediately following service, his assertions are not 
enough; there must be medical evidence to support his 
contentions.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The Board has considered the benefit of the doubt rule, but 
as the preponderance of the evidence is against a finding 
that the veteran's current foot condition is related to his 
service, the evidence is not in equipoise, and there is no 
basis to apply it.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, the veteran's 
claim cannot be service-connected under the law.


ORDER

New and material evidence having been presented, the claim 
for service connection for a condition of the feet is 
reopened.

Service connection for a condition of the feet is denied.



		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

